Title: From George Washington to Officer Commanding Pulaski’s Corps, 16 December 1778
From: Washington, George
To: Officer Commanding Pulaski’s Corps


  
    Sir
    Head Quarters Middle Brook [N.J.] 16th Decemr 1778
  
I am informed by the Qr Mr General that you have returned to Easton with the Horse of Count Pulaski’s and Colo. Armands Corps, not being able to procure Forage at Minisink or in that Neighbourhood. It will not be possible for you to remain at Easton without the greatest inconvenience to the service, as you must consume that Forage which is necessary for the Teams upon the communication and a great deal of that which is intended for this Camp. Colo. Hooper the Dy Qr Mr Genl has directions to canton the Horse under your command in such places as he shall find least liable to the objections above mentioned, you will therefore be directed intirely by him and remove to such place as he shall point out. That no more Forage may be consumed than is absolutely necessary you are to divest yourself of all supernumerary Waggon and Baggage Horses and of all Dragoon Horses unfit for service, which are to be Delivered up to Colo. Hooper who will dispose of them in a proper manner. You are to take particular care that the Officers attend to their Men and Horses that they may be kept in good order and ready to be collected for service at a Moments warning. I am &c.
 